DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 and 6/10/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,460,194. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application is anticipated by the invention stipulated by the claims of the U.S. Patent No. 10,460,194.
Claim 1:
US 10,460,194 anticipated the following:
 A system for detecting and counting repetitive activity over time (claim 1, column 16 lines 20-21), comprising: 
a signal input to transfer, from outside to inside the system, signal information of synthetic unrealistic data in a series of training examples from which repetitive activity is detected and counted (claim 1, column 16 lines 23-24); 
wherein a processor utilizes a deep neural network classifier to learn from said plurality of training examples (claim 11, column 17 lines 1-4 teaches processor is deep neural network and claim 4, column 16 lines 41-42 teaches the same processor using training example); 
one or more detectors for detecting repetitive activity from a plurality of time windows of fixed length, where the time windows contain said signal information (claim 1, column 16 lines 25-27); 
said processor utilizes said deep neural network classifier for determination of and outputting an estimation of a cycle length of each repetition of the repetitive activity within each time window (claim 1, column 16 lines 28-31); and 
at least two registers to integrate the estimation provided by the processor and to produce a count of the number of the repetitions (claim 1, column 16 lines 32-34).

Claim 2:
US 10,460,194 anticipated the following:
The system of claim 1, wherein, the time windows have more than one fixed length (claim 2, column 16 lines 35-36).  

Claim 3:
US 10,460,194 anticipated the following:
The system of claim 2, wherein uncertainty in estimating the cycle length of the repetitive activity is used to select an appropriate window length for producing the count of the activity (claim 3, column 16 lines 37-40).  



Claim 4:
US 10,460,194 anticipated the following:
The system of claim 1, wherein the processor learns from a plurality of training examples (claim 4, column 16 lines 41-42).  

Claim 5:
US 10,460,194 anticipated the following:
The system of claim 1, wherein the plurality of training examples includes synthetic unrealistic data (claim 5, column 16 lines 43-44).

Claim 6: 
US 10,460,194 anticipated the following:
A system for discerning whether repetitive activity is occurring over time (claim 11, column 16 lines 60-61), comprising: 
a signal input to transfer, from outside to inside the system, signal information of synthetic unrealistic data from which it may be discerned whether repetitive activity has occurred (claim 11, column 16 lines 62-64); 
one or more detectors for detecting repetitive activity from a plurality of time windows of fixed length, where the windows contain said information (claim 11, column 16 lines 65-67); and 
a processor that utilizes a deep neural network classifier for determination of and outputting an estimation of a cycle length of each repetition of the repetitive activity within each time window (claim 11, column 17 lines 1-4).  


Claim 7:
US 10,460,194 anticipated the following:
The system of claim 6, wherein the detection of whether repetitive activity is occurring is based on uncertainty in estimating a cycle length as determined by the processor (claim 12, column 17 lines 5-8).  

Claim 8:
US 10,460,194 anticipated the following:
The system of claim 6, wherein said processor outputs an estimation of a cycle length of said repetitive activity (claim 13, column 17 lines 9-11).  

Claim 9:
US 10,460,194 anticipated the following:
The system of claim 8, wherein said processor determines said estimation of said cycle length by classifying said repetitive activity into a classification that is characterized by said cycle length (claim 14, column 17 lines 12-15).  

Claim 10:
US 10,460,194 anticipated the following:
The system of claim 1, wherein said processor determines said estimation of said cycle length by classifying said repetitive activity into a classification that is characterized by said cycle length (claim 6, column 16 lines 45-48).  


Claim 11:
US 10,460,194 anticipated the following:
The system of claim 1, wherein said signal information comprises a video stream (claim 7, column 16 lines 49-50).  

Claim 12:
US 10,460,194 anticipated the following:
The system of claim 6, wherein said signal information comprises a video stream (claim 7, column 16 lines 49-50).  

Claim 13:
US 10,460,194 anticipated the following:
The system of claim 11, wherein said registers produce said count online while said video stream is still incomplete (claim 8, column 16 lines 51-52).

Claim 14:
US 10,460,194 anticipated the following:
The system of claim 12, wherein said processor produces said outputs online while said video stream is still incomplete (claim 8, column 16 lines 51-52).  

Claim 15:
US 10,460,194 anticipated the following:
The system of claim 11, wherein said processor automatically detects, within each frame of said video stream, a region-of-interest containing said repetitive activity (claim 9, column 16 line 53-54).  
Claim 16:
US 10,460,194 anticipated the following:
The system of claim 12, wherein said processor automatically detects, within each frame of said video stream, a region-of-interest containing said repetitive activity (claim 9, column 16 line 53-54).  

Claim 17:
US 10,460,194 anticipated the following:
The system of claim 1, wherein said processor is configured for determining said count-start and count-stop based on an entropy of probabilities assigned by said deep neural network classifier (claim 10, column 16 lines 56-59).  

Claim 18:
US 10,460,194 anticipated the following:
The system of claim 6, wherein said processor is configured for determining whether a repetitive activity is occurring within each time window based on an entropy of probabilities assigned by said deep neural network classifier (claim 18, column 17 lines 25-28).

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,922,577. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application is anticipated by the invention stipulated by the claims of the U.S. Patent No. 10,460,194.
Claim 1:
U.S. Patent No. 10,922,577 anticipated the following:
A system for detecting and counting repetitive activity over time, comprising: 
a signal input to transfer, from outside to inside the system, signal information of synthetic unrealistic data in a series of training examples from which repetitive activity is detected and counted (claim 1, column 16 lines 23-24); 
wherein a processor utilizes a deep neural network classifier to learn from said plurality of training examples (claim 6, column 16 lines 54-57 teaches processor with deep neural network, where claim 8, column 16 lines 64-65 further detail the use of plurality of training examples); 
one or more detectors for detecting repetitive activity from a plurality of time windows of fixed length, where the time windows contain said signal information (claim 1, column 16 lines 24-27); 
said processor utilizes said deep neural network classifier for determination of and outputting an estimation of a cycle length of each repetition of the repetitive activity within each time window (claim 1, column 16 lines 28-30); and 
at least two registers to integrate the estimation provided by the processor and to produce a count of the number of the repetitions (claim 1, column 16 lines 31-33).

Claim 2:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 1, wherein, the time windows have more than one fixed length (XXXX).  

Claim 3:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 2, wherein uncertainty in estimating the cycle length of the repetitive activity is used to select an appropriate window length for producing the count of the activity (XXXXX).  


Claim 4:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 1, wherein the processor learns from a plurality of training examples (claim 8, column 16 lines 64-65).  

Claim 5:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 1, wherein the plurality of training examples includes synthetic unrealistic data (claim 9, column 16 lines 66-67).

Claim 6: 
U.S. Patent No. 10,922,577 anticipated the following:
A system for discerning whether repetitive activity is occurring over time, comprising: 
a signal input to transfer, from outside to inside the system, signal information of synthetic unrealistic data from which it may be discerned whether repetitive activity has occurred (claim 6, column 16 lines 48-50); 
one or more detectors for detecting repetitive activity from a plurality of time windows of fixed length, where the windows contain said information (claim 6, column 16 lines 51-53); and 
a processor that utilizes a deep neural network classifier for determination of and outputting an estimation of a cycle length of each repetition of the repetitive activity within each time window (claim 6, column 16 lines 54-57).  



Claim 7:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 6, wherein the detection of whether repetitive activity is occurring is based on uncertainty in estimating a cycle length as determined by the processor (claim 14, column 18 lines 1-4).  

Claim 8:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 6, wherein said processor outputs an estimation of a cycle length of said repetitive activity (claim 15, column 18 lines 5-7).  

Claim 9:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 8, wherein said processor determines said estimation of said cycle length by classifying said repetitive activity into a classification that is characterized by said cycle length (claim 16 column 18 lines 08-11).  

Claim 10:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 1, wherein said processor determines said estimation of said cycle length by classifying said repetitive activity into a classification that is characterized by said cycle length (claim 16 column 16 lines 8-11).  


Claim 11:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 1, wherein said signal information comprises a video stream (claim 17, column 18 lines 12-13).  

Claim 12:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 6, wherein said signal information comprises a video stream (claim 17, column 12-13).  

Claim 13:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 11, wherein said registers produce said count online while said video stream is still incomplete (claim 18, column 18 lines 14-16).

Claim 14:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 12, wherein said processor produces said outputs online while said video stream is still incomplete (claim 18, column 18 lines 14-16).  

Claim 15:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 11, wherein said processor automatically detects, within each frame of said video stream, a region-of-interest containing said repetitive activity (claim 19, column 18 lines 17-20).  
Claim 16:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 12, wherein said processor automatically detects, within each frame of said video stream, a region-of-interest containing said repetitive activity (claim 19, column 18 lines 17-20).  

Claim 17:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 1, wherein said processor is configured for determining said count-start and count-stop based on an entropy of probabilities assigned by said deep neural network classifier (claim 12, column 17 lines 8-11).  

Claim 18:
U.S. Patent No. 10,922,577 anticipated the following:
The system of claim 6, wherein said processor is configured for determining whether a repetitive activity is occurring within each time window based on an entropy of probabilities assigned by said deep neural network classifier (claim 20, column 18 lines 20-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656